i          i         i                                                                              i       i        i




                                     MEMORANDUM OPINION

                                              No. 04-08-00888-CV

                              IN RE AEP TEXAS CENTRAL COMPANY

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:           Karen Angelini, Justice
                   Phylis J. Speedlin, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: February 11, 2009

MOTION TO DISMISS GRANTED; PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relator filed a motion to dismiss this mandamus proceeding. We grant the motion. Costs of

this mandamus proceeding are taxed against relator, AEP Texas Central Company.

           The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,

the trial court judge, and the trial court clerk.



                                                                         PER CURIAM.




          … This proceeding arises out of Cause No. 07-11-46468, styled Nora Herrera, Individually and as
           1

Representative of the Estate of Randy Lee Herrera, v. AEP Texas Central Company and Mesquite Helicopters Services,
Inc., pending in the 79th Judicial District Court, Jim W ells County, Texas, the Honorable Richard C. Terrell presiding.
-2-